7.   .
                   Tbim paws? of tbs kgi*h*t*            ta qproprlkto   mumeymfrom
tbs   trusury     18   not exhsudad   wltb   tbm   first 8ppropriu~m.    but   -.a
tm spasid ftwh,         l
                        yh
                         as that under collold*ratloa, at cb ad of                   l   prior
a p p ~p        +Uo
                  man y
                      lgais bs appreprprirtadno ia tbn be#naiag.
              Tbue comclusions baw r?wral Umu bwn mammaad by
this dqnrtmut,   utably La ttu folio- oplmhaut No.. 0-6218.O-lU2,
04.32, O-700.

                   Copi.* of tbsro optnioam wlu bs 8uppu.d * pa                if nudsd.

             SoeUon 7 of Atialo VIXI of 64 tozuUt8Uon, UmWbg tbs
powor of tha kgbhtun    with mp88t to 8pocial limdo, c~tu
*podal fuude en*M    by *   Comthttlo~.   The Lqla&toro  Ia not tlru
limit84 with reqtect to qnairl tund8al ltmm    cruttoa

                                              very truly your&

                                 ATTORNEY      GENERAL    OF TEXAS




APPROVED    MAR   18.1943

/8/ Grovar !boucu

IlR8T A88!STAWT
ATTQWET     GENERAL